UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE S ECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 6, CEN BIOTECH, INC. (Exact name of registrant as specified in its charter) Ontario, Canada 000-55557 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification incorporation) Number) 20 North Rear Road, Lakeshore, Ontario, Canada N0R lK0 (Address of principal executive offices) Registrant's telephone number, including area code 226-344-0660 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240,l4a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (1 7 CFR 240,14d-2(b)) [ ] Pre-commencement communications pursuant to Rule I 3e-4(c) under the Exchange Act ( I 7 CFR 240, 13e-4(c)) Unless otherwise indicated, in this Form 8-K, references to "we," "our," "us," the "Company," "CEN" or the "Registrant" refer to CEN Biotech, Inc . Item 7.01 Regulation FD Disclosure. On June 6, 2016, the Company issued a press release announcing the Company's discontinuance of the Application for Judicial Review ('AJR') filed in Canadian Federal Court., a copy of which is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release dated June 6, 2iotech Inc. Shareholder Update SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 8, 2016 CEN Biotech , Inc. (Registrant) /s/ Bill Chaaban BILL CHAABAN Chief Executive Officer
